Title: 29th.
From: Adams, John Quincy
To: 


       We recite this week to Doctor Jennison, but he was not in this morning.
       Je fus ce soir a l’assemblée, d’une Societé, etablie, depuis deux ans, par quelques jeunes gens de la presente premiere Classe, qui voulaient se perfectionner, le stile, et se donner reciproquement des conseils vrais, et sinceres. Les assemblées ordinaires sont une fois dans trois semaines. Chacun y lit une piece de sa composition, et au bout de chaque phrase, les autres membres font des observations, et lui disent, ce qu’ils en pensent. Les membres de la premiere Classe sont, Andrews 1r. Crosby, Dwight, Parker, Simpkins, et Thompson, qui etait president de la Societé, l’année passée. Ils on quitté la Societé parcequ’ils s’en vont bientôt; Les membres de notre Classe sont, Abbot 2d. Bridge, Burge, Chandler 3me. Cranch, Fiske, Freeman, (president) Harris (qui a été admis, à la derniere assemblee en même terns que moi.) Little et Packard. Le President fit un discours, à l’occasion de son election, qui se fit à la derniere assemblée. Ensuite chaque membre lut sa piece; aprés quoi chacun reçut un sujet, pour la prochaine assemblée ordinaire. Enfin chacun se retira, sur les onze heures.
       Rain’d almost all day, we had a mathematical Lecture in the morning from Professor Williams.
       